904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard L. DeVINCENTIS, Executor of the Estate of FilippaDeVincentis (Widow of Luciano DeVincentis), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3182.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of the respondent's motion to dismiss for lack of jurisdiction.  The petitioner has not responded.


3
A review of the record indicates that the Benefits Review Board filed on December 29, 1989, a decision and order affirming the October 30, 1987, decision and order of the administrative law judge.  The petition for review of the December 29, 1989, order filed on March 1, 1990, was two days late.  20 C.F.R. Sec. 802.410, 33 U.S.C. Sec. 921(c).  The time limit prescribed in 33 U.S.C. Sec. 921(c) is a jurisdictional prerequisite to hearing an appeal, and is not subject to waiver, estoppel, or equitable tolling.   See Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366, 369 (6th Cir.1988) (per curiam).


4
Accordingly, it is ORDERED that the respondent's motion to dismiss be, and it hereby is, granted.  The appeal is dismissed for lack of jurisdiction.  Rule 8(a)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation